DETAILED ACTION
This communication is responsive to the application filed May 27, 2020 and the amended claim set filed November 30, 2020.  Claims 1-17 are currently pending.
Claims 1-17 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the national stage entry of PCT/EP2018/079566, filed October 29, 2018, which claims priority to EP 17204062.8, filed November 28, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 10 is objected to because of the following informality:  
Regarding claim 10, the word “obtainable” in line 1 should be changed to “obtained” (“… obtained by …”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-9 and 15-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 8, and 15, the improper language of what appears to be a Markush group renders the claims indefinite because it is not clear if Applicant intends a closed Markush group or an open, undefined group.  The examiner suggests using proper Markush format (“… selected from the group consisting of … and …”).
Because claims 2-7, 16, and 17 depend from claim 1 and do not correct the indefiniteness of claim 1, they are indefinite for the reason claim 1 is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanase et al. (EP 1 739 070).
Regarding claims 1, 2, 6-10, 16 and 17, Tanase teaches a process for forming a magnesium compound with the formula Mg(OEt)2-n(OnBu)n in which magnesium metal, an iodine initiator, and a mixture of ethanol and n-butanol are contacted with each other.  (Abstract; Ex. 1, para. [0138].)  The molar ratio of I2 to magnesium is 0.01.  (Ex. 1.)  Regarding claim 6 specifically, n-butanol has a relative polarity of 0.586, which is within the claimed range.
The difference between the present claims and Tanase is that Tanase teaches the addition of the ethanol and the alcohol corresponding to the claimed modifier at the same time, rather than sequentially.  However, the selection of any order of process steps is prima facie obvious in the absence of new or unexpected results.  (MPEP 2144(IV)(C).)  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have separated the addition of the alcohols.

Regarding claim 11, Tanase teaches that the magnesium compound formed via the process discussed above has a D50 of 61µm (see Table 1), which is within the claimed range.
The difference between claim 11 and Tanase is that Tanase is silent as to the bulk density and degree of circularity of the magnesium compound.  However, a compound’s characteristics are determined by the process by which the compound is made.  The magnesium compound of Tanase has the same formula as the claimed compound, the process of Tanase (after an obvious modification) is substantially identical to the claimed process.  Thus, the resulting magnesium compound should likewise See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Regarding claim 12, Tanase teaches a pre-catalyst component comprising the magnesium compound discussed above, TiCl4, and di-n-butyl phthalate as an internal electron donor.  (para. [0138].)

Regarding claims 13 and 14, Tanase teaches a process for the polymerization of propylene in which propylene is contacted with a catalyst system comprising the catalyst component discussed above, triethylaluminum as a co-catalyst, and a silane external electron donor.  (para. [0138].)

Regarding claim 15, Tanase teaches the magnesium compound Mg(OEt)2-n(OnBu)n, wherein n is 0.005 to 0.3 (see claim 2), which corresponds to the claimed compound."[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Tanase.
	
Claims 1-5, 9-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al. (WO 2017/170077).
For convenience, the examiner will refer to the US version of Kono (US 202/0299422).
Regarding claims 1, 2, 9, 10, 16, and 17, Kono teaches a process of forming diethoxymagnesium (Mg(OEt)2) particles in which magnesium metal, iodine, and ethanol are contacted to form a suspension.  (Ex. 1, paras. [0175]-[0176].)  The molar ratio of iodine to magnesium is 0.1, which is within the claimed range.  The resulting product is then contacted with bis(2-ethylhexyl)maleate (a carboxylic acid ester), which modifies the diethoxymagnesium product.  (paras. [0177]-[0180].)  The resulting diethoxymagnesium compound satisfies the formula of claim 1 when n=0.
The difference between Example 1 of Kono and the present claims is that Example 1 discloses isolating the product of step (a), whereas the present claims recite that the modifier is added to the mixture of step (a).  However, Kono teaches that the product of step (a) may either be isolated (as in Example 1) or may be kept in suspension until the modifier is added.  (para. [0072].)  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have simply added the maleate modifier to the suspension formed in step (a) with the expected result of forming diethoxymagnesium because Kono teaches that either method is useful.  (See MPEP 2143(I)(B).)

Regarding claims 3-5, Kono teaches that step (a) is repeated prior to adding the modifier.  (paras. [0175]-[0176].)  That is, a portion of magnesium and ethanol are added with the iodine, then a second portion of magnesium and ethanol are added again.  Subsequently, the maleate modifier is added.

Regarding claim 11, the magnesium compound of Kono has a particle diameter D50 of 15-60 µm (see para. [0035]) and a bulk density of preferably 0.28-0.38 g/ml (see para. [0054]), both of which overlap the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Kono.
As for the circularity, the morphology of the resulting polymer corresponds to the morphology of the catalyst and therefore the support.  Thus, it would have been obvious to one of ordinary skill to modify the relative sphericity of the carrier to tailor the shape of the resulting polymer’s particles.

Regarding claim 12, Kono teaches a solid catalyst component comprising the dialkoxymagnesium discussed above, TiCl4, and diisobutylmalonate as an internal electron donor.  (paras. [0185]-[0189].)

Regarding claims 13 and 14, Kono teaches a process for the polymerization of propylene in which propylene monomer is contacted with a catalyst comprising the catalyst component discussed above, triethylaluminum, and a silane external donor.  (paras. [0190]-[0192].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763